Citation Nr: 0636287	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant had active service from June 2000 to June 2001.  
Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in December 2003 for 
further evidentiary development.  The Board finds that the 
action requested in that remand has been accomplished to the 
extent possible, and that this case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder, currently 
diagnosed as generalized anxiety disorder preexisted service.

2.  There was an increase in the veteran's generalized 
anxiety disorder during service.

3.  Clear and unmistakable evidence to demonstrate the 
preservice disability was not aggravated in service has not 
been shown.


CONCLUSION OF LAW

The veteran's generalized anxiety disorder was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant service 
connection for the veteran's generalized anxiety disorder, 
any failure to notify and/or develop the claim under the VCAA 
cannot be considered prejudicial to the veteran.


II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

The Board has carefully reviewed the record and first notes 
that while it does not reflect a current diagnosis of PTSD as 
related to a stressor in service, it does reflect a current 
diagnosis of generalized anxiety disorder.  Therefore, the 
Board finds that the requirement of a current disability has 
not been met with respect to PTSD, it has been met with 
respect to the veteran's claim based on other acquired 
psychiatric disability.  While there has also been a recent 
diagnosis of borderline personality disorder, personality 
disorders are not considered disabilities for Department of 
Veterans Affairs (VA) benefits purposes.  38 C.F.R. § 4.9 
(2006).

The Board further notes, however, that to establish service 
connection for generalized anxiety disorder there must be 
competent medical evidence linking the veteran's anxiety 
disorder to service, either directly or by way of 
aggravation.  

The Board would point out that while entitlement to service 
connection for PTSD requires verification of a stressor in 
service, the Board finds that entitlement to service 
connection for generalized anxiety disorder does not, and is 
governed by the general law and regulations related to all 
service connection claims.  Thus, since the Board finds that 
there is no current diagnosis of PTSD that has been related 
to an event in service, there is no need to address the 
question of in-service rapes and sexual assaults.

Turning next to the issue of service connection for acquired 
psychiatric disability other than PTSD, the Board finds that 
while in-service and post-service medical opinions noting the 
existence of PTSD, generalized anxiety disorder, and other 
preexisting psychiatric disability prior to service are found 
to be sufficient to rebut the presumption of soundness at 
entry pursuant to 38 C.F.R. § 3.304(b) (2006), the additional 
findings during service in January 2001 through discharge in 
June 2001 demonstrate an increase in disability, and the 
presumption of aggravation then arises.  VA's General Counsel 
has issued a Precedent Opinion in VAOGCPREC 3-2003 (July 15, 
2003) concluding that the presumption of soundness standard 
under 38 U.S.C.A. § 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  It was 
further held that the implementing regulation, 38 C.F.R. § 
3.304(b), incorrectly shifted the burden of proof in claims 
where a disease or disability was not noted when a veteran 
was examined, accepted and enrolled in service. Therefore, 
the provisions of 38 C.F.R. § 3.304(b) were deemed to have 
exceeded the statutory authorization of 38 U.S.C.A. § 1111 
and required invalidation.  

Pursuant to 38 C.F.R. § 3.306(b) (2006), clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and while the February 2006 VA PTSD examiner at one point of 
her report does not find that the veteran's anxiety disorder 
was aggravated by service, at another point, she indicates 
that it was likely aggravated.  Regardless, the Government's 
burden of proof to show lack of aggravation has not been met, 
particularly when the service medical records and, in 
particular, the May 2001 report of mental status examination 
are considered.  Therefore, it is determined that entitlement 
to service connection for generalized anxiety disorder via 
aggravation is warranted.


ORDER

Entitlement to service connection for generalized anxiety 
disorder is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


